Citation Nr: 0505722	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  97-04 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral flat feet 
(also referred to herein as "pes planus"). 


REPRESENTATION

Appellant represented by:	Brian M. Ramsey, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, P.R. and A.H.


ATTORNEY FOR THE BOARD

T.S. Kelly, Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
July 1969 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
procedural history of this appeal is more fully set forth in 
an October 2000 remand by the Board.  

Because the veteran testified at Board hearings in June 2000 
and September 2004 before different individuals, this matter 
is now being addressed by a panel which includes the two 
individuals who conducted the Board hearings.  See generally 
38 C.F.R. § 20.707 (2004). 

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and 
implementing regulations codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004) set forth certain notice 
and assistance to the claimant requirements which VA must 
comply with.  It does not appear that there has been adequate 
VCAA notice in the present case.  Failure to adequately show 
compliance with VCAA notice requirements is remandable error.  
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002); Huston v. Principi, 17 
Vet.App. 195, 202 (2003).  The Board does not have the 
regulatory authority to issue VCAA notice.  See generally 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The case must therefore be 
returned to the RO for issuance of an appropriate VCAA notice 
letter.  

In further reviewing the claims file, it appears that the 
Board determined in the October 2000 remand that the 
presumption of soundness under 38 U.S.C.A. § 1111 (West 2002) 
has not been rebutted in this case.  However, it appears that 
the critical question in this case is whether or not the 
veteran's pes planus is congenital (in which case service 
connection is precluded under 38 C.F.R. § 4.57 (2004)) or 
whether it is acquired (in which case service connection may 
be granted).  

The veteran underwent a VA examination in April 2001, and 
that examiner concluded that because the records (presumably 
the service Medical Board Report) showed that the veteran's 
pes planus preexisted service, the disorder is in all 
probability congenital in nature.  However, the Board may not 
rely on this opinion since it is based on the premise that 
the disorder preexisted service when the Board has otherwise 
found that the presumption of soundness has not been 
rebutted.  

The veteran underwent another examination in May 2002, but 
the Board is unable to find that the report of that 
examination is adequate.  The provisions of 38 C.F.R. § 4.57 
discuss certain medical findings upon which the distinction 
between congenital pes planus and acquired pes planus should 
be based.  Although the report of the May 2002 VA examination 
of the feet is quite detailed as to some findings, the Board 
is unable to find that the medical distinctions set forth in 
38 C.F.R. § 4.57 were clearly discussed.  It is therefore 
necessary to afford the veteran another examination to ensure 
a clear medical record to allow for informed appellate 
review.  The Board is not competent to render medical 
opinions and must rely on trained medical personnel.  See 
generally Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA notice letter in 
compliance with 38 C.F.R. § 3.159(b)(1), 
to include notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, (c) the information and 
evidence that the veteran is expected to 
provide, and (d) the need for the veteran 
to submit any pertinent evidence in his 
possession.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain whether the veteran's pes 
planus is congenital or acquired.  It is 
imperative that the claims file be made 
available for review in connection with 
the examination.  Any medically indicated 
special tests (such as x-rays if deemed 
medically advisable) should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the veteran, the 
examiner should furnish a clear opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the veteran's pes 
planus is acquired pes planus.  In 
rendering this opinion, the examiner 
should offer a rationale for his or her 
opinion in terms of the medical 
principles set forth in 38 C.F.R. § 4.57 
regarding distinctions between congenital 
and acquired pes planus.  

3.  After completion of the above, the RO 
should review the expanded claims file 
and determine if the benefit can be 
granted.  If the benefit remains denied, 
then the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



___________________________                    
___________________________
           JAMES A. FROST                                        
WAYNE M. BRAEUER
Acting Veterans Law Judge                                          
Veterans Law Judge
Board of Veterans' Appeals                                      
Board of Veterans' Appeals



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




